Citation Nr: 0001318	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1938 to March 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied by an RO rating decision in April 1996; 
no timely appeal therefrom was filed.

2.  Evidence received since the final, April 1996 rating 
decision with regard to PTSD does not bear directly or 
substantially upon the issues at hand, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying the claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  Evidence received since the April 1996 rating decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from May 1938 to March 
1946.  Service personnel records indicate that the veteran 
served during World War II, but received no awards or 
decorations denoting that he engaged in combat with the 
enemy.  A review of service medical records and service 
personnel records fails to reveal any reference to combat or 
combat-related stressors.  Further, the veteran's service 
medical records, including the February 1946 separation 
examination report, do not reflect any complaints or findings 
regarding a psychiatric disability.

The veteran filed a claim of entitlement to service 
connection for PTSD in September 1995.  

The veteran provided details regarding alleged in-service 
stressors in a handwritten note submitted in September 1995, 
and correspondence dated later that month.  He reported that 
several of his friends were killed when their ship was sunk 
by a submarine off the Florida coast.  He related that his 
service as a radio operator was "dramatized" by a skipper 
who decided to "ram" Japanese submarines rather than 
torpedo them.  He stated that he experienced several 
stressful events while stationed aboard a tugboat, including 
the rescue of a dynamite barge which was adrift in the San 
Francisco Bay, and an incident when the vessel towed a target 
for bombing practice for a B-17 bomber squadron.  The veteran 
related that while his company was "completely wiped out" 
in a battle, he escaped harm because his orders were 
misplaced.  He indicated that he subsequently participated in 
a beach assault, and was responsible for burying dead 
Japanese soldiers.  He further stated that he witnessed an 
explosion "in the harbor at Ford Island."  The veteran 
reported experiencing additional stress when his sons served 
in the Republic of Vietnam.

The RO denied service connection for PTSD in April 1996, on 
the basis that there was no current diagnosis of PTSD.  While 
the veteran filed a notice of disagreement (NOD) with this 
decision the following month, he failed to perfect his appeal 
by filing a substantive appeal (Form 1-9).  Consequently, the 
April 1996 rating decision became final.
 
The veteran sought to reopen his claim for service connection 
for PTSD in June 1997.  In support of his claim, he submitted 
a statement reiterating his alleged in-service stressors.

In January 1998, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran filed a notice of disagreement with this 
decision the following month, and submitted a substantive 
appeal in October 1998, perfecting his appeal.

During the November 1998 personal hearing, the veteran 
testified that PTSD affected his marriage.  Transcript (T.) 
at 2.  However, he explained that he had never been enrolled 
in the PTSD counseling unit, had never been hospitalized for 
psychiatric treatment, and had never been prescribed 
medication to treat the disorder.  T. at 3-4.  He stated that 
he was unable to hold a "regular job" due to "anxiety," 
and indicated that he held more than 30 jobs since his 
separation from service.  T. at 5.  The veteran reported 
experiencing flashbacks from World War II.  T. at 5.  He 
related that he was unable to provide the names of friends 
killed during service, or identified in his stressor letters 
because they were only "casual acquaintances."  T. at 5.  
The veteran reported that he served as a fleet radio operator 
during the war, and indicated that he saw no combat, and 
received no medals.  T. at 6-7.  He related that he began 
experiencing psychiatric problems when his sons served in the 
Republic of Vietnam.  T. at 8. 

During the hearing, the veteran submitted a written statement 
regarding his in-service stressors, and a December 1995 VA 
outpatient treatment record.  According to the December 1995 
report, the physician and examiner discussed the 
"possibility of a PTSD diagnosis."  The record indicates 
that the examiner informed the veteran that while he may have 
experienced PTSD years ago, there was no current evidence of 
the disorder.

Additional service medical records were associated with the 
veteran's claims folder in February 1999.

A June 1999 hearing officer's decision continued the denial 
of service connection for PTSD.

During the October 1999 Travel Board hearing, the veteran 
testified that he and his wife had 11 children.  T. at 3.  He 
explained that he experienced PTSD when three of his sons 
served in the Republic of Vietnam, and he was unable to take 
care of himself or his family.  T. at 3 and 5.  His wife and 
children moved to Dallas, Texas, and he remained in Houston, 
Texas, and lived out of his car.  T. at 3 and 6.  According 
to the veteran, his PTSD resolved approximately 11-years 
later, and he "went back to work like nothing happened."  
T. at 7.  He related that testing at the Veterans' Center in 
Austin, Texas failed to reveal PTSD, and indicated that he 
was not currently experiencing any symptoms.  T. at 8-9.  He 
testified that he was seeking service connection for PTSD for 
"vindication," and explained that he would like to tell his 
family that his psychiatric disorder altered his behavior.  
T. at 9.  The veteran acknowledged that PTSD had never been 
diagnosed.  T. at 10.

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to
service connection for PTSD.

As indicated above, service connection for PTSD was denied by 
an April 1996 rating decision, on the basis that there was no 
current diagnosis of PTSD.  The veteran was notified of that 
decision and his appeal rights, but failed to perfect an 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Accordingly, the April 1996 rating decision denying service 
connection for PTSD became final and is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 
9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f), as amended, see 64 Fed. Reg. 117 (June 18, 1999).  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for PTSD. The evidence since the last 
denial includes a December 1995 VA outpatient treatment 
record, two written statements regarding alleged in-service 
stressors, additional service medical records, and testimony 
from the November 1998 personal hearing and October 1999 
Travel Board hearing.  This evidence, however, is 
fundamentally cumulative of other evidence previously 
submitted and considered by the RO in April 1996.  
Specifically, the medical evidence of record considered by 
the RO in April 1996 failed to show PTSD, and the medical 
evidence submitted since the final decision similarly 
revealed no diagnosis of PTSD.  

Lay evidence of record at the time of the final decision 
alleged that the veteran experienced PTSD as a result of 
events experienced during service.  Statements received 
subsequent to the April 1996 rating decision (including June 
1997 and November 1998 written statements from the veteran 
regarding alleged in-service stressors, testimony from the 
November 1998 personal hearing, and testimony from the 
October 1999 Travel Board hearing) simply reiterate the 
aforementioned allegations, and are merely redundant of 
evidence previously of record, and thus not new.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  

While the December 1995 VA outpatient treatment record was 
not of record at the time of the RO's decision in April 1996, 
it is merely cumulative.  The report does not show PTSD, nor 
does it link PTSD to a confirmed in-service stressor.  The 
record simply demonstrates that the veteran wanted to discuss 
the "possibility of a PTSD diagnosis," and the physician 
found that PTSD was not present.  Accordingly, this record is 
redundant.

The additional service medical records do not show findings 
of PTSD, and are cumulative of the evidence that was 
previously of record in April 1996.  Thus, the service 
medical records may not be considered new and material 
evidence.   

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in April 1996.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to establish 
a current diagnosis of PTSD, it certainly does not in any way 
contribute to a more complete picture in this case.  See 
Hodge, 155 F.3d at 1363.  

The newly submitted evidence simply reiterates the veteran's 
contentions, which were previously of record in April 1996.  
The Board must find that the recently obtained evidence is 
fundamentally cumulative.  It only serves to show what was 
known in April 1996.  Consequently, the Board finds that this 
evidence is not "new" and cannot constitute "new and 
material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for PTSD, under 
Elkins, supra, the Board need proceed no further.  Indeed, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
PTSD is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

